Case 1:20-cv-01933-WJM-STV Document 99 Filed 02/26/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Civil Action No. 20-cv-1933-WJM-STV

  LEAH R. SHOSTROM,

         Plaintiff,

  v.

  ETHICON, INC., and
  JOHNSON & JOHNSON,

         Defendants.


        ORDER STRIKING ETHICON’S MOTION TO LIMIT THE CASE-SPECIFIC
                  TESTIMONY OF BRUCE ROSENZWEIG, M.D.


         Before the Court is Defendants Ethicon, Inc. and Johnson & Johnson’s (jointly,

  “Ethicon”) Motion to Limit the Case-Specific Testimony of Bruce Rosenzweig, M.D.

  (“Motion to Limit”) (ECF Nos. 42, 43). Plaintiff Leah R. Shostrom responded in

  opposition (ECF No. 45), and Ethicon replied (ECF No. 47).

         The Court has reviewed the parties’ briefing on the Motion to Limit and concludes

  that they have not developed their arguments and marshaled the evidence such that the

  Court can properly discharge its gatekeeping role under Federal Rule of Evidence 702.

  See Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1232 (10th Cir. 2004) (district court must

  act as a “gatekeeper” in admitting or excluding expert testimony). While the Court will

  identify a few specific problems, these issues are by no means exhaustive; the parties

  are directed to carefully review their briefing and evidence on refiling and include

  sufficient argument, evidence, and citations to relevant Colorado federal authority so the
Case 1:20-cv-01933-WJM-STV Document 99 Filed 02/26/21 USDC Colorado Page 2 of 4




  Court may decide whether to exclude Dr. Rosenzweig’s testimony.

         In the Motion to Limit, Ethicon asks the Court to “preclude Dr. Rosenzweig from

  testifying that Plaintiff would not have been injured if she had undergone a procedure

  that did not implant synthetic mesh.” (ECF No. 43 at 2.) Ethicon identifies the

  alternatives suggested by Dr. Rosenzweig and argues that the alternatives are

  “procedures” and not “designs” or “medical devices,” rendering them irrelevant and

  inadmissible. Ethicon cites numerous cases, none of which appear to apply Colorado

  law, for support. Setting that deficiency aside, Ethicon still provides no basis for the

  Court to evaluate why each of the alternatives suggested by Dr. Rosenzweig are

  procedures and not designs; instead, Ethicon assumes that because it says they are

  procedures, it must be so. Similarly, Shostrom apparently argues that the alternatives

  are designs simply because Dr. Rosenzweig says they are. (ECF No. 45 at 4–5.) Like

  Ethicon, Shostrom provides no basis for the Court to evaluate why each of the

  alternatives are designs, not procedures.

         The Court has now read numerous pelvic mesh opinions cited by the parties and

  observes that various courts have reached conclusions about some of the alternatives

  Dr. Rosenzweig suggests. See, e.g., Heatherman v. Ethicon, Inc., 2020 WL 5798533,

  at *9 (D. Colo. Sept. 29, 2020) (reaching conclusions regarding the Burch procedure

  and autologous sling). 1 The Court discerns no basis in the briefing for it to reach

  specific conclusions as District Judge R. Brooke Jackson did in Heatherman. 2


         1
            The Court notes that neither party provided Heatherman as supplemental authority,
  even though it appears to be one of the only other pelvic mesh cases involving Ethicon in the
  District of Colorado.
         2
           To the extent the parties rely on their summary judgment briefing related to the design
  defect claim on this point, the Court finds it insufficient. As an initial matter, it is part of the


                                                    2
Case 1:20-cv-01933-WJM-STV Document 99 Filed 02/26/21 USDC Colorado Page 3 of 4




         Ethicon also requests that the Court exclude Dr. Rosenzweig’s opinions

  concerning degradation, deformation, and other alleged characteristics of Prolift and

  TVT Secur mesh. (ECF No. 43 at 5.) Based on Shostrom’s response brief, it appears

  as though Ethicon has simply ignored Dr. Rosenzweig’s deposition testimony—much of

  which addresses Ethicon’s arguments—the pathology report, and Shostrom’s medical

  records. In the reply brief, when Ethicon does address some of the expert’s deposition

  testimony, it does not address the various portions of testimony which directly contradict

  its position.

         The Court could go on. Suffice it to say that the parties must do better. Ethicon,

  in particular, is directed to carefully consider what aspects of Dr. Rosenzweig’s

  testimony it can ask the Court to strike in good faith and under the bounds of Rule 702.

         Based on the foregoing, the Court STRIKES the parties’ briefing on Ethicon’s

  Motion to Limit the Case-Specific Testimony of Bruce Rosenzweig, M.D. (ECF Nos. 42,

  43, 45, 47.) By March 19, 2021, Ethicon may file a new Rule 702 motion. The

  remaining briefing schedule shall comply with D.C.COLO.LCivR 7.1(d).




  summary judgment briefing, not the Rule 702 briefing. Additionally, much of the parties’
  arguments are statements without citation to any authority, implying the Court should merely
  take the parties’ word for these propositions. For example, Ethicon states, “Autologous repairs
  involve harvesting tissue from another part of the patient’s body . . . there is no regulated
  medical device involved at all.” (ECF No. 41 at 9.) Similarly, Shostrom repeatedly refers to and
  relies on Dr. Rosenzweig’s “safer design opinions” (ECF No. 44 at 8) to contest Ethicon’s
  arguments, but such reliance assumes they are designs, not procedures.



                                                 3
Case 1:20-cv-01933-WJM-STV Document 99 Filed 02/26/21 USDC Colorado Page 4 of 4




        Dated this 26th day of February, 2021.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                            4
